DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 4, 11, 15 and 16, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed extracting edge feature information that corresponds to an edge coordinate group for the analysis region, together with the edge coordinate group from the image data; b-1) in a case where a plurality of edge coordinate groups has been extracted in the step a), selecting one or more edge coordinate groups in accordance with the edge feature information from among the plurality of edge coordinate groups; b-2) in a case where one or more edge coordinate groups has been selected in the step b-1), generating edge candidates for the analysis region from each of the selected one or more edge coordinate groups, wherein the edge candidates are approximated curves of the selected one or more edge coordinate groups; c) selecting an approximated curve that satisfies a predetermined reference value from among the approximated curves generated in the step b-2); and d) in a case where a plurality of approximated curves has been selected in the step c), conducting relative evaluations to determine an approximated curve which is the edge of the analysis region from among the plurality of approximated curves.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649